DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Allowable Subject Matter
Claims 8-21 are allowed.
Claims 2, 5, and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Sciarrino et al. (US10896060) (hereinafter Sciarrino).
.
As per claim 1, Sciarrino teaches: 

A method comprising: 
computing, by a hypervisor of a host system, a node size for a virtual non-uniform memory access (NUMA) topology of a virtual machine (VM), the node size indicating a maximum number of virtual central processing units (vCPUs) and a maximum amount of memory to be included in each node of the virtual NUMA topology (Sciarrino, col 14, ll31-54]); 
building, by the hypervisor, the virtual NUMA topology based on the computed node size and a configuration of the VM; exposing, by the hypervisor, the virtual NUMA topology to the VM (Sciarrino, col 14, ll23-31); and 
at a time of receiving a request to hot-add a new vCPU or a new memory region to the VM: 
if all existing nodes in the virtual NUMA topology have reached the maximum number of vCPUs or the maximum amount of memory, creating, by the hypervisor, a new node with the new vCPU or the new memory region and adding the new node to the virtual NUMA topology (The broadest reasonable interpretation of a method (or process) claim having contingent limitations requires only those steps that must be performed and does not include steps that are not required to be performed because the condition(s) precedent are not met. For example, assume a method claim requires step A if a first condition happens and step B if a second condition happens. If the claimed invention may be practiced without either the first or second condition happening, then neither step A or B is required by the broadest reasonable interpretation of the claim. If the claimed invention requires the first condition to occur, then the broadest reasonable interpretation of the claim requires step A. If the claimed invention requires both the first and second conditions to occur, then the broadest reasonable interpretation of the claim requires both steps A and B.).

.
As per claim 3, Sciarrino teaches: 

The method of claim 1 (see rejection on claim 1) wherein the computed node size corresponds to a size of a first node in the virtual NUMA topology (Sciarrino, [0052 Sciarrino, col 14, ll31-54]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sciarrino et al. (US10896060) (hereinafter Sciarrino) in view of Applicant admitted Prior Art (Background, Spec) (hereinafter AAPA).


As per claim 4, Sciarrino teaches: 

The method of claim 1 (see rejection on claim 1). 

Sciarrino does not expressly teach:

wherein the computed node size is based at least in part on a physical NUMA topology of the host system.


However, AAPA disclose: 

wherein the computed node size is based at least in part on a physical NUMA topology of the host system (AAPA, [0002]).

Both AAPA and Sciarrino pertain to the art of VM execution.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use AAPA known method to compute node size  because it is common in computer systems to have a single node fit within a single physical NUMA node (AAPA, [0002]). 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sciarrino in view of Wang et al. (US2020/0042343) (hereinafter Wang).
As per claim 7, Sciarrino teaches:

The method of claim 1 (see rejection claim 1) 

Sciarrino does not expressly teach:
further comprising, at a time of live migrating the VM to another host system: 
taking a checkpoint of the virtual NUMA topology; and 
transmitting the checkpoint to said another host system.

However, Wang  discloses: 

further comprising, at a time of live migrating the VM to another host system: 
taking a checkpoint of the virtual NUMA topology (Wang, [0037]; and 
transmitting the checkpoint to said another host system (Wang, [0037]).


Both Wang and Sciarrino pertain to the art of VM execution.  

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Wang’s known method to checkpoint because this would allow a system to self-recover when disaster happens.  





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLIE SUN whose telephone number is (571)270-5100.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLIE SUN/Primary Examiner, Art Unit 2196